PER CURIAM:
John Paul Turner appeals the district court’s orders dismissing without prejudice his 28 U.S.C. § 2254 (2000) petition and denying his motion for reconsideration. Because Turner could amend the petition to clearly state the claims he wishes to raise and whether he is in custody pursuant to the relevant conviction, the dismissal order is interlocutory and not appeal-able. See Domino Sugar Corp. v. Sugar Workers Local Union 892, 10 F.3d 1064, 1066-67 (4th Cir.1993). Accordingly, we dismiss the appeal for lack of jurisdiction. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED